In proceedings pursuant to article 6 of the Family Court Act to determine that Darlene R. and Wayne B., are permanently neglected children, the natural mother appeals from two orders (one as to each child) of the Family Court, Kings County, both dated September 12, 1979, which adjudged the children to be permanently neglected, terminated her parental rights and directed that the guardianship and custody of said children be granted to the petitioner. Orders affirmed, without costs or disbursements. On the record herein, the petitioner properly established, by a fair preponderance of the competent, material and relevant evidence (see Family Ct Act, §§ 622,624), that there was a failure of the mother to plan for the future of the children, although physically and financially able to do so, and that the agency made diligent efforts to encourage and strengthen the parental relationship, until the efforts became detrimental to the best interests of the children (see Social Services Law, § 384-b, subd 7, par [a]). We have reviewed the appellants remaining contentions and find them to be without merit. Hopkins, J. P., Damiani, Titone and O’Connor, JJ., concur.